NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5320-18

ROSS MILLER,

          Plaintiff-Appellant,

v.

GOLDEN NUGGET ATLANTIC
CITY, LLC, d/b/a GOLDEN
NUGGET ATLANTIC CITY,
JOSEPH FIERRO, JORDAN
KRAUS, JOSH GOMEZ,
WALTER JOHNSON, THOMAS
E. MURRAY, WALTER
CHARLESTON, JR., FRANK
JULIAN, and LANDRY'S INC.,

     Defendants-Respondents.
_____________________________

                   Submitted October 26, 2020 – Decided July 28, 2021

                   Before Judges Sabatino and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-3019-17.

                   Broege, Neumann, Fischer & Shaver, LLC, attorneys
                   for the appellant (David E. Shaver, on the briefs).
            Yankwitt, LLP, attorneys for respondent Golden
            Nugget Atlantic City, LLC (George C. Godfrey, III, on
            the brief).

PER CURIAM

      Plaintiff Ross Miller appeals from two orders of the Law Division dated

June 28, 2019, which collectively grant summary judgment to defendant Golden

Nugget Atlantic City, LLC (GNAC) on all of Miller's tort claims arising from

his early morning encounter with security personnel at an Atlantic City hotel

casino. We affirm.

                                       I.

      The following facts are derived from the record.         Miller is a self-

proclaimed advantage player and skilled gambler who has the ability to count

cards while playing blackjack. On August 17, 2015, he arrived at the Golden

Nugget Atlantic City Hotel & Casino. The hotel casino is owned and operated

by GNAC.

      At about 4:00 a.m., Miller was in the casino's high-limit blackjack area.

He observed three blackjack tables staffed by dealers. Miller attempted to place

a wager at each table, but the dealers told him the tables were reserved and that

he could not play.      Miller expressed his belief that the reserved table




                                                                           A-5320-18
                                       2
designations were a pretext to deny him the chance to gamble because of his

status as a card counter.

      At the last table at which he sat, Miller refused to leave his seat when

asked and attempted several times to place a wager. Ultimately, defendant

Joseph Fierro, GNAC's Casino Games Pit Manager, was called to the area. He

asked Miller to leave the table at which he was sitting. After Miller refused to

leave, Fierro instructed him to leave the casino floor, noting he was bothering

other guests, several of whom had lodged complaints about Miller's behavior.

Miller refused to leave.

      Additional GNAC's security personnel arrived during the encounter.

Miller was advised that he was formally evicted from the hotel casino and that

if he remained on the property he would be charged criminally with defiant

trespass. He refused to leave. The security officers attempted to place Miller

in a controlled escort from the premises. Miller, however, resisted and became

physically combative, flailing his arms and kicking. After bringing Miller to the

carpeted floor, security personnel placed him in handcuffs and escorted him to

a holding room at the hotel casino. They contacted the Division of Gaming

Enforcement ("DGE"), which sent a State Trooper detective to the scene. Video




                                                                           A-5320-18
                                       3
surveillance cameras at various locations in the hotel casino, including in the

holding room, recorded these events.

      Criminal complaints were issued against Miller alleging assault, contrary

to N.J.S.A. 2C:12-1(a), and defiant trespass, contrary to N.J.S.A. 2C:18-3(b)(1).

Defendant Josh Gomez, GNAC Security Manager, is the complaining witness

on the assault complaint and defendant Jordan Kraus, a GNAC employee, is the

complaining witness on the defiant trespass complaint.        Each signed their

respective complaints.    The DGE detective appears to have witnessed the

signatures. After service of the criminal complaints, Miller was released from

handcuffs and removed from the hotel casino property without incident.

      Miller pleaded not guilty to both criminal charges. When the matters were

scheduled for trial in municipal court no witnesses appeared to prosecute the

charges. As a result, the court dismissed both charges with prejudice.

      On August 11, 2017, Miller filed a complaint in the Law Division against

Landry's, Inc. (Landry's), which he alleged to be the owner of GNAC, GNAC,

Fierro, Kraus, Gomez, and four other GNAC employees: Walter Johnson,

Thomas E. Murray, Walter Charleston, Jr., and Frank Julian. He alleged : (1)

malicious prosecution against Landry's, GNAC, and Gomez; (2) negligent

supervision against Landry's and GNAC; (3) assault and battery against Fierro,


                                                                           A-5320-18
                                       4
Kraus, Gomez, and the other GNAC employees; (4) conspiracy against all

defendants; (5) intentional infliction of emotional distress against all

defendants; (6) false imprisonment against all defendants; and (7) breach of the

duty of public accommodation against Landry's, GNAC, and Julian.

      Miller served the complaint only on GNAC. On January 6, 2018, the trial

court issued a notice warning Miller that on March 6, 2018, it would dismiss the

complaint against Landry's and the individual defendants for lack of prosecution

without prejudice, pursuant to Rule 1:13-7 and Rule 4:43-2, unless Miller served

those defendants with the complaint before that date.1

      On March 8, 2018, GNAC's counsel filed a substitution of attorney

identifying himself as counsel for all of the defendants, including the individual

defendants who had not been served with the complaint.

      On March 10, 2018, the trial court issued an administrative order

dismissing without prejudice the complaint against the individual defendants for

lack of prosecution.

      On June 13, 2018, the dismissal of the complaint against the individual

defendants was raised before the court at a case management conference. On


1
  On January 22, 2018, the trial court issued an order dismissing the complaint
against Landry's for failure to allege a cause of action upon which relief could
be granted. Miller did not appeal that order.
                                                                            A-5320-18
                                        5
that day, the court issued an order directing Miller to serve the complaint on the

individual defendants on or before July 13, 2018. Miller did not thereafter

effectuate service of the complaint on the individual defendants.

      On March 1, 2019, GNAC moved for summary judgment on the malicious

prosecution claim. The notice of motion was also filed on behalf of Gomez,

even though the complaint against him had been dismissed almost a year earlier.

While the motion was pending, on May 24, 2019, GNAC and Gomez filed a

motion for summary judgment on the remaining claims.

      On June 21, 2019, the trial court heard oral argument on both motions. At

oral argument, GNAC's counsel informed the court that he had not realized until

that morning that Miller failed to serve the complaint on the individual

defendants after the June 13, 2018 conference. He argued that without the

individual defendants in the case, the court was compelled to dismiss the assault

and battery claims, which were alleged only against the individual defendants,

and the conspiracy claims against GNAC because that defendant could not

conspire with itself.

      The court granted Miller leave to file a supplemental brief on the service

issue. In the supplemental submission, Miller's counsel stated that he reviewed

his files and discovered that after the June 13, 2018 conference, he had prepared,


                                                                            A-5320-18
                                        6
but failed to serve, summons and complaints for the individual defendants. He

argued, however, that he and GNAC's counsel had been handling the matter as

if the March 10, 2018 administrative dismissal had not taken place. He urged

the court to set aside the dismissal of the complaint against the individual

defendants in the interest of justice.

      GNAC opposed reinstatement of the complaint against the individual

defendants, arguing that Miller failed to seek reinstatement within ninety days

of dismissal and was, therefore, required to demonstrate exceptional

circumstances warranting relief. See R. 1:13-7(a). He argued, in effect, that

counsel's oversight was not an exceptional circumstance.

      On June 28, 2019, the trial court issued a comprehensive oral opinion

declining to reinstate the complaint against the individual defendants, granting

GNAC's motions for summary judgment, and dismissing the complaint in its

entirety. With respect to reinstatement of the complaint, the court found that

Miller had not made a formal motion for reinstatement, which precluded the

award of relief. In addition, the court concluded that even if a motion had been

made, the record did not demonstrate exceptional circumstances warranting

reinstatement. Miller offered no explanation for having failed to effectuate

service on the individual defendants either initially after the complaint was filed,


                                                                              A-5320-18
                                         7
after the January 5, 2018 notice, within sixty days of the March 10, 2018

dismissal, or within the additional time allowed in the June 13, 2018 order.

      The trial court also concluded that GNAC was entitled to summary

judgment on the malicious prosecution claim because Miller failed to prove

three elements of that cause of action. First, relying on our holding in Myrick

v. Resorts International Casino & Hotel, 319 N.J. Super. 556 (App. Div. 1999),

the court found that it was DGE, not GNAC or its employees, that put the

prosecution of Miller in motion. The court concluded that the record clearly

establishes that a DGE "detective arrived on scene, investigated the incident,

and then he made the decision to place [Miller] under arrest."

      Second, the court found that even if GNAC or its employees initiated the

criminal process, Miller provided no evidence of malice other than his own

opinion. As the court explained, "[a] review of the security footage . . . shows

[Miller's] hostile and aggressive behavior towards defendants in defendants[']

attempt to remove [him] from the casino floor. There's no evidence in the record

that defendants committed any wrongful act."

      Third, the court concluded Miller failed to establish an absence of

probable cause to charge him with the criminal offenses.         In light of the

surveillance video, the court concluded that even if GNAC's employees initiated


                                                                          A-5320-18
                                       8
Miller's criminal prosecution they had reasonable grounds to believe he

committed defiant trespass and assault. The court rejected Miller's argument

that the injuries he alleges to have suffered in the scuffle with GNAC security

personnel are evidence of an absence of probable cause.

      With respect to the negligent supervision claim, the court found that

Miller produced no evidence other than his opinion that GNAC breached a duty

of care to Miller or failed to train or supervise its employees. The court noted

that Miller did not name a security expert during discovery and, although he

claimed to have not received GNAC security manuals and written procedures

during discovery, he failed to move to compel the production of those materials.

      With respect to the assault and battery claim, the court found that Miller:

            has not introduced any evidence to support the assertion
            that [GNAC] or any of its personnel intended to cause
            a harmful or offensive contact or the imminent
            apprehension of such a contact. In fact, the video
            evidence submitted by [Miller] establishes the
            opposite. It's apparent the defendants attempted to
            avoid making any physical contact with [Miller] and
            did so only in response to his disruptive actions.

            As such, [Miller] has failed to establish his assault and
            battery claim. This claim also fails as a matter of law
            because the individuals are no longer in this case . . . .

      The court noted that to prove his civil conspiracy claim, Miller must prove

a combination of two or more persons acting in concert to commit an unlawful

                                                                           A-5320-18
                                        9
act or a lawful act by unlawful means. The court observed that the chief element

of the claim is proof of an agreement between the parties to inflict a wrong

against or injury upon another and an overt act that damages that person. Miller

must establish a single plan, the essential nature and general scope of which is

known to each person in the conspiracy. The court concluded Miller

            has failed to establish any element of a conspiracy
            claim. [He] has not introduced any evidence the
            defendants entered into any agreement to do any wrong
            or injury to [him]. Again the only evidence offered by
            [Miller] is in the form . . . of the surveillance video,
            which shows [GNAC] personnel working to subdue
            [Miller] in line with casino regulations after he became
            disruptive, but does not support [Miller's] claim that
            defendants worked together to harm [him] or to carry
            out any unlawful acts.

            As such, the conspiracy claim must also fail as a matter
            of law. Also, with the absence of any individual
            defendants having committed any conspiracy, it's
            unclear how [Miller] will be able to prevail . . . .

      With respect to Miller's claim of intentional infliction of emotional

distress, the court concluded that he failed to produce any evidence of conduct

by GNAC or its employees that is so outrageous in character and so extreme in

degree as to go beyond all possible bounds of decency as to be regarded as

atrocious and utterly intolerable in a civilized society. The court also found that

Miller produced no proof of having suffered emotional or mental harm as a result


                                                                             A-5320-18
                                       10
of GNAC's actions, given that he relied only on his deposition testimony that he

was upset after his encounter with GNAC employees at the hotel casino.

      The court concluded that Miller could not establish his false arrest claim

because the record contained no evidence that GNAC's employees lacked good

cause for Miller's arrest and detention. The court found the video surveillance

evidence clearly demonstrated that Miller engaged in disruptive and physically

aggressive behavior when GNAC employees attempted to remove him from the

hotel casino after his refusal to leave the property.

      Finally, the court found that there was a complete absence of evidence in

the record supporting Miller's claim of a breach of the duty of public

accommodation. The court noted that GNAC, having opened its casino to the

public, may not exclude patrons merely because they are likely to be successful

gamblers. However, the court relied on long-established precedent allowing a

casino operator to remove a patron whose actions disrupt the regular and

essential operations of the business or threaten the security of the premises and

other patrons. See Uston v. Resorts Int'l Hotel, Inc., 89 N.J. 163, 173 (1982)

The court found that

            it is clear from the video footage submitted that [Miller]
            was acting in a manner that disrupted the regular and
            essential operations of the premises or threatened [the]
            security of the premises and its occupants as [Miller]

                                                                           A-5320-18
                                       11
            was refusing to exit restricted areas, disturbing other
            patrons, and aggressive toward security personnel.

            As such, defendants acted reasonably when they
            removed [Miller] from the casino. And, therefore, the
            claim is also without merit.

      As a result of these conclusions, the court entered two June 28, 2019

orders collectively granting summary judgment in favor of GNAC on all claims

and dismissing the complaint with prejudice. 2

      This appeal follows. Miller raises the following arguments.

            POINT ONE

            SUMMARY JUDGMENT DISMISSING [MILLER'S]
            COMPLAINT WAS ERRONEOUSLY GRANTED.

            POINT TWO

            THE TRIAL COURT ERRED BY NOT FINDING
            EXTRAORDINARY      CIRCUMSTANCES  TO
            JUSTIFY VACATING THE ADMINISTRATIVE
            ORDER OF DISMISSAL.

                                       II.

      Rule 1:13-7 (a) provides that where an action of the type brought by Miller

has been pending for four months without the filing of proof of service of the

complaint on any defendant the court shall issue a notice indicating that the


2
  GNAC filed a counterclaim against Miller. We have not been given an order
dismissing the counterclaim but assume it has been abandoned by GNAC.
                                                                           A-5320-18
                                      12
complaint will be dismissed without prejudice in sixty days unless proof of

service is filed. If proof of service is not filed within that time, the court shall

dismiss the complaint without prejudice against the defendant who has not been

served.

      If the defendant is served with the complaint after it has been dismissed

without prejudice, the court may reinstate the complaint upon the filing of a

consent order or by motion. The rule provides that

            [i]n multi-defendant actions in which at least one
            defendant has been properly served, the consent order
            shall be submitted within [sixty] days of the order of
            dismissal, and if not so submitted, a motion for
            reinstatement shall be required. The motion shall be
            granted on good cause shown if filed within [ninety]
            days of the order of dismissal, and thereafter shall be
            granted only on a showing of exceptional
            circumstances.

            [R. 1:13-7(a).]

      We have defined exceptional circumstances in another context as denoting

"something unusual or remarkable." Rivers v. LSC P'ship, 378 N.J. Super. 68,

78 (App. Div. 2005). The standard in multi-defendant cases is "intended to

avoid delay where a case has been proceeding against one or more defendants,

and the plaintiff then seeks to reinstate the complaint against a previously -




                                                                              A-5320-18
                                        13
dismissed additional defendant." Giannakopoulos v. Mid State Mall, 438 N.J.

Super. 595, 609 (App. Div. 2014).

      "Our review of an order denying reinstatement of a complaint dismissed

for lack of prosecution proceeds under an abuse of discretion standard." Baskett

v. Cheung, 422 N.J. Super. 377, 382 (App. Div. 2011). An abuse of discretion

"arises when a decision is 'made without a rational explanation, inexplicabl y

departed from established policies, or rested on an impermissible basis.'" Flagg

v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002) (quoting Achacoso-Sanchez

v. I.N.S., 779 F.2d 1260, 1265 (7th Cir. 1985)).

      Our review of the record reveals no mistaken exercise of the trial court's

discretion when it declined to reinstate the complaint against the individual

defendants. We agree with the trial court's conclusion that Miller did not

establish extraordinary circumstances warranting        reinstatement of the

complaint. On January 6, 2018, Miller was notified of his failure to serve the

complaint on the individual defendants. He did not effectuate service within

sixty days after that notice. On March 10, 2018, Miller was notified the court

had dismissed without prejudice the complaint against the individual

defendants. He took no steps to serve the complaint on those defendants or to

move for its reinstatement in the ninety-day period established in Rule 1:13-


                                                                          A-5320-18
                                      14
7(a). On June 13, 2018, more than ninety days after the dismissal of the

complaint against the individual defendants, the court gave Miller an additional

thirty days to serve the complaint on them. Although his counsel appears to

have prepared complaints for service, he failed to do so.

      It was not until June 21, 2019, after the close of discovery and the filing

of summary judgment motions, a year and three months after dismissal of the

complaint against the individual defendants, and more than a year after the June

13, 2018 case management conference, that Miller's counsel recognized that the

individual defendants had not been served. Counsel offered no explanation for

having not effectuated service, despite the absence of service having resulted in

court action three times since the filing of the complaint. In fact, at the time that

Miller sought reinstatement of the complaint, service still had not been

effectuated on the individual defendants.

      We acknowledge, as did the trial court, that on March 8, 2018, GNAC's

counsel filed a substitution of counsel indicating that he was appearing on behalf

of all of the individual defendants. However, two days later, the court issued

the notice dismissing the complaint against the individual defendants. After that

notice, Miller was aware that service had not been effectuated. He took no steps




                                                                              A-5320-18
                                        15
to address the dismissal or to obtain GNAC's counsel's written acceptance of

service on behalf of those defendants.

      In addition, although Miller argues that counsel for both parties proceeded

through discovery as if the dismissal of the complaint against the individual

defendants had not taken place, he offered no proof of that contention. GNAC's

motions for summary judgment were filed on behalf of GNAC and Gomez, not

the remaining individual defendants. Although it is not clear why motions were

filed on behalf of Gomez, the record contains no proof that GNAC's counsel was

authorized to waive service on his behalf. In light of these circumstances, we

cannot conclude that it was an abuse of discretion to deny reinstatement of the

complaint.3

                                         III.

      Summary judgment is appropriate when "the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and

that the moving party is entitled to judgment or order as a matter of law. " R.


3
  We note, as did the trial court, that Rule 1:13-7(a) requires the party seeking
reinstatement of a complaint to file a motion requesting that relief. Miller failed
to do so. Because the court considered whether extraordinary circumstances
existed, we do not decide whether the absence of a formal motion would
preclude reinstatement of a complaint.
                                                                             A-5320-18
                                         16
4:46-2(c). To determine whether there exists a genuine issue of material fact

that precludes summary judgment, the court must "consider whether the

competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Brill v.

Guardian Life Ins. Co., 142 N.J. 520, 540 (1995). The trial court's function is

not "to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial." Ibid.

      We review the trial court's decision granting summary judgment de novo,

using "the same standard that governs trial courts in reviewing summary

judgment orders." Prudential Prop. & Cas. Ins. Co. v. Boyland, 307 N.J. Super.

162, 167 (App. Div. 1998). All facts are viewed in a light most favorable to the

non-moving party, "keeping in mind '[a]n issue of fact is genuine only if,

considering the burden of persuasion at trial, the evidence submitted by the

parties on the motion . . . would require submission of the issue to the trier of

fact.'" Schiavo v. Marina Dist. Dev. Co., 442 N.J. Super. 346, 366 (App. Div.

2015) (alteration in original) (quoting R. 4:46-2(c)). "Thus, the movant must

show that there does not exist a 'genuine issue' as to a material fact and not

simply one 'of an insubstantial nature'; a non-movant will be unsuccessful


                                                                           A-5320-18
                                       17
'merely by pointing to any fact in dispute.'" Prudential, 307 N.J. Super. at 167

(emphasis in original) (quoting Brill, 142 N.J. at 529-30).

      Miller argues that the trial court improperly weighed the credibility of the

evidence submitted in support of GNAC's summary judgment motions,

discarded Miller's certifications submitted in opposition to those motions, and

erred in its legal analysis. We have carefully reviewed the record, including the

video surveillance recording of Miller's interaction with GNAC's employees,

and conclude that Miller's arguments lack sufficient merit to warrant discussion

in a written opinion.      R. 2:11-3(e)(1)(E).    We add only the following

observations.

      The surveillance video recording depicts behavior by Miller that no

reasonable juror could conclude was insufficient to justify his physical removal

from the casino floor or to serve as probable cause for the filing of the criminal

complaints. The recording clearly shows Miller's refusal to leave the hotel

casino when directed to do so, his continued physical resistance to the efforts of

GNAC personnel to effectuate his removal, and the resulting offensive bodily

contact with those employees.

      Even if, as Miller alleges, GNAC improperly refused to permit him to play

blackjack because of his status as a card counter, that refusal did not authorize


                                                                            A-5320-18
                                       18
Miller to refuse to leave the hotel casino when told to do so, to physically resist

removal efforts by GNAC personnel, or to come into offensive physical contact

with security officers. See Uston, 89 N.J. at 173.

      In addition, we affirm the trial court's grant of summary judgment on

Miller's malicious prosecution claim based on the trial court's conclusions

regarding the existence of probable cause for the criminal complaints and the

absence of evidence of malice on the part of GNAC's employees.              Those

conclusions alone are sufficient to warrant entry of summary judgment in favor

of GNAC. We do not address the validity of the trial court's conclusion that

Miller's claim is precluded by our holding in Myrick.

      Affirmed.




                                                                             A-5320-18
                                       19